Case 1:18-cr-20748-RAR Document 122 Entered on FLSD Docket 05/31/2019 Page 1 of 4


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 18-CR-20748-RAR

  UNITED STATES OF AMERICA,

         Plaintiff,
  v.

  LESSIE EARL PROCTOR,

        Defendant.
  _______________________________/

                  ORDER ADOPTING REPORT AND RECOMMENDATION
                   AND DENYING DEFENDANT’S MOTION TO DISMISS

         THIS MOTION was referred by United States District Judge Kathleen M. Williams to

  United States Magistrate Judge Edwin G. Torres [ECF No. 84] on March 6, 2019 for a Report and

  Recommendation on Defendant Lessie Earl Proctor’s (“Proctor”) Motion to Dismiss the

  Indictment [ECF No. 79] (“Motion to Dismiss”). On April 12, 2019, Magistrate Judge Torres

  filed a Report and Recommendation on the Motion to Dismiss [ECF No. 101] (“Report”). In the

  Report, Magistrate Judge Torres recommends that the Motion to Dismiss be denied and gives the

  parties fourteen (14) days from service of the Report to file written objections. As of the date of

  this Order, no party has filed an objection to the Report and the time to do so pursuant to Local

  Magistrate Rule 4(b) has elapsed. This matter is therefore ripe for disposition.

                                          BACKGROUND

         In the Motion to Dismiss, Proctor argues that his speedy trial rights, as guaranteed by the

  Sixth Amendment to the United States Constitution and the Speedy Trial Act, 18 U.S.C. § 3161(b),

  were violated by the Government in the time it took to file its indictment. Proctor was arrested

  on June 14, 2018 in Kosciusko, Mississippi on federal charges that had been filed against him and

  a co-defendant in the Southern District of Florida pursuant to a criminal complaint signed on June

  12, 2018 [ECF No. 1]. Proctor was charged with committing several robberies in violation of the
Case 1:18-cr-20748-RAR Document 122 Entered on FLSD Docket 05/31/2019 Page 2 of 4


  Hobbs Act, 18 U.S.C. § 1951(a), and he appeared in federal court for the Southern District of

  Mississippi on June 18th, 2018—four days after his arrest. The Government obtained a transfer

  of Proctor to the Southern District of Florida at that time.

          Proctor’s transfer to the Southern District of Florida took fifteen days and he appeared

  before United States Magistrate Judge Chris M. McAliley on July 3, 2018, at which point a

  detention hearing was set for July 6, 2018 [ECF No. 10]. On July 6, 2018, Magistrate Judge

  McAliley ordered Proctor to remain detained, requested a competency evaluation, and set the

  matter for a competency hearing on August 30, 2018 [ECF No. 12] (“Competency Hearing”).

  After the Competency Hearing, Magistrate Judge McAliley issued an order finding Proctor

  competent to stand trial on August 31, 2018 [ECF No. 31]. Two weeks later, on September 13,

  2018, a grand jury returned a five-count indictment against Proctor [ECF No. 34].

                                        STANDARD OF REVIEW

          A district court reviewing a magistrate judge’s report and recommendation “shall make a

  de novo determination of those portions of the report or specified proposed findings or

  recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). The Court must therefore

  conduct a de novo review if a party files a proper, specific objection to a factual finding contained

  in the report and recommendation. See, e.g., Macort v. Prem, Inc., 208 F. App’x 781, 783-84

  (11th Cir. 2006); Jeffrey S. by Ernest S. v. State Bd. of Educ., 896 F.2d 507, 512-13 (11th Cir.

  1990). If no party files a timely objection to a factual finding in the report and recommendation,

  the Court reviews that finding for clear error. See Macort, 208 F. App’x at 783-84. Legal

  conclusions are subject to de novo review, even if no party specifically objects. See U.S. v. Keel,

  164 F. App’x 958, 961 (11th Cir. 2006); U.S. v. Warren, 687 F.2d 347, 347 (11th Cir. 1982).

  Mindful of the standard of review, the Court has carefully considered and reviewed the Report, as

  well as the entire file and record.


                                              Page 2 of 4
Case 1:18-cr-20748-RAR Document 122 Entered on FLSD Docket 05/31/2019 Page 3 of 4


                                             ANALYSIS

         The Speedy Trial Act requires that an indictment be filed within thirty (30) days from the

  date of an individual’s arrest. 18 U.S.C. § 3161(b). The Act excludes certain periods of time

  from the calculation of this 30-day period. 18 U.S.C. 3161(h). As relevant to this case, the Act

  excludes time for “delay resulting from any proceedings, including any examinations, to determine

  the mental competency or physical capacity of the defendant,” or “delay resulting from the

  transportation of any defendant from another district…” 18 U.S.C. §§ 3161(h)(1)(A) and (F). If

  travel time from one district to another requires more than ten days from the date a court issues

  “an order of removal or an order directing such transportation,” it will be presumed unreasonable.

  18 U.S.C. § 3161(h)(1)(F).

         The issue here is whether the 18-day period that it took to move Proctor from Mississippi

  to Florida resulted in a violation the Speedy Trial Act. As an initial matter, the speedy trial clock

  started on June 18, 2018, when Proctor appeared in the Southern District of Mississippi to face the

  pending federal charges. See United States v. Shahryar, 719 F.2d 1522, 1525 (11th Cir. 1983)

  (“[I]f one is held by state officers on a state charge and subsequently turned over to federal

  authorities for federal prosecution, the starting date for purposes of the Act is the date that the

  defendant is delivered into federal custody.”). Further, Magistrate Judge Torres correctly agreed

  with the Government’s position that 10 days of the aforementioned 18-day period are

  automatically excluded for transportation purposes pursuant to section 3161(h)(1)(F).

  Accordingly, and applying the listed exclusions under section 3161(h), the indictment in this case

  was brought 21 days after Proctor’s federal arrest on June 18, 2018—eight days (the 18-day period

  minus the 10-day exclusion provided by the Act) for Defendant to appear in the Southern District

  of Florida for his pretrial detention hearing on July 6, 2018, plus the 13 days that passed between

  Magistrate Judge McAliley’s competency finding and the return of the grand jury’s indictment on


                                              Page 3 of 4
Case 1:18-cr-20748-RAR Document 122 Entered on FLSD Docket 05/31/2019 Page 4 of 4


  September 13, 2018. 1 Therefore, the Government complied with the 30-day period required by

  the Speedy Trial Act.

          In his reply, Proctor maintains that the Government intentionally delayed his transportation

  from Mississippi to Florida. However, he has offered no evidence in support of this claim and

  cited no authority that would allow the Court to disregard the applicable exclusions found within

  section 3161(h). Additionally, Proctor’s contention that 35 days passed between his arrest and

  the indictment is unfounded. Although he agrees that 13 days passed between Magistrate Judge

  McAliley’s competency finding and the indictment on September 13th, his calculation of 22 days

  between his arrest (which he argues occurred on June 14th, not June 18th) and his detention hearing

  on July 6th fails to exclude 10 days for transportation purposes under section 3161(h)(1)(F). 2

                                               CONCLUSION

          Based upon the foregoing, it is hereby ORDERED AND ADJUDGED that United States

  Magistrate Judge Edwin G. Torres’s Report and Recommendation on Defendant’s Motion to

  Dismiss the Indictment [ECF No. 101] is AFFIRMED AND ADOPTED.                                 Accordingly,

  Defendant’s Motion to Dismiss the Indictment [ECF No. 79] is DENIED.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 31st day of May, 2019.




                                                              _________________________________
                                                              RODOLFO RUIZ
                                                              UNITED STATES DISTRICT JUDGE
  cc:     counsel of record


  1
   Because there was an issue as to Proctor’s competency to stand trial, the speedy trial clock was also tolled
  between July 6th and August 31st—the period during which Proctor’s competency to stand trial was being
  determined. 18 U.S.C. §§ 3161(h)(1)(A).
  2
    The date of arrest here is immaterial for purposes of resolving the Motion to Dismiss; if the Court were to
  accept Proctor’s contention that the speedy trial clock began running on June 14, 2018, the Government
  still complied with the mandates of the Speedy Trial Act.

                                                 Page 4 of 4
